Citation Nr: 0917134	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-13 967	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diverticulitis and, 
if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
September 1973 until retiring in April 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi - 
which, in relevant part, determined the Veteran had not 
submitted new and material evidence and, therefore, denied 
his petitions to reopen his claims for service connection for 
diverticulitis and a lumbar spine disorder.

The RO had originally denied these claims in January 2004.  
In accordance with the U. S. Court of Appeals for Veterans 
Claims' (Court's) ruling in Barnett v. Brown, 8 Vet. App. 1 
(1995), regardless of what the RO subsequently determined in 
the June 2006 decision at issue in this appeal insofar as 
whether there is new and material evidence to reopen these 
claims, so, too, must the Board make this threshold 
preliminary determination, before proceeding further, because 
it affects the Board's jurisdiction to adjudicate the 
underlying claims on their merits.  If the Board finds that 
no new and material evidence has been offered, that is where 
the analysis must end, and what the RO determined in this 
regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 
1992).

As support for his claims, the Veteran and his wife testified 
at a videoconference hearing in March 2009 before the 
undersigned Veterans Law Judge (VLJ) of the Board.




FINDINGS OF FACT

1.  A January 2004 RO decision denied the Veteran's claims 
for service connection for diverticulitis and a lumbar spine 
disorder, and although notified of that decision later that 
same month and apprised of his procedural and appellate 
rights, he did not timely appeal that decision.

2.  There is additional evidence since that decision, 
however, specifically concerning the claim for 
diverticulitis, which is not cumulative or redundant of 
evidence previously considered concerning this claim and that 
relates to unestablished facts necessary to substantiate this 
claim.

3.  According to the medical and other evidence now of 
record, it is just as likely as not the Veteran experienced 
various symptoms while in the military that were the initial, 
i.e., prodromal manifestations of his later diagnosed 
diverticulitis.

4.  However, the additional evidence submitted or otherwise 
obtained since the RO's January 2004 decision, specifically 
concerning the claim for a lumbar spine disorder, is 
cumulative or redundant of evidence previously considered or 
does not relate to unestablished facts necessary to 
substantiate this claim.


CONCLUSIONS OF LAW

1.  The January 2004 decision denying service connection for 
diverticulitis and a lumbar spine disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen the claim for service connection for 
diverticulitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's diverticulitis (diverticular disease) was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131; 5107; 38 C.F.R. § 
3.303 (2008)

4.  New and material evidence has not been submitted, 
however, since the RO's January 2004 decision to reopen the 
claim for service connection for a lumbar spine disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  


To satisfy this requirement, VA adjudicators are required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
January and May 2006, prior to the initial adjudication of 
his claims in June 2006.  These letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The May 2006 letter also complied with Dingess, as 
it apprised him of the downstream disability rating and 
effective date elements of his claims. 

If, as here, the claims at issue have been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, he is required to present new and 
material evidence to reopen the claims under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claims.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Here, since the 
Board is reopening, and then granting, the claim for service 
connection for diverticulitis, any concerns over whether 
there has been compliance with the notice-and-duty-to-assist 
provisions of the VCAA are ultimately inconsequential.  See 
38 C.F.R. § 20.1102 (harmless error).  And despite his and 
his representative's contentions to the contrary, since, as 
will be explained, the Board is denying the petition to 
reopen the claim for service connection for a lumbar spine 
disorder, absent the required new and material evidence, 
there is no obligation to schedule the Veteran for a VA 
compensation examination concerning this claim unless and 
until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).

II.  New and Material Evidence

The Veteran originally filed claims for service connection 
for diverticulitis and a lumbar spine disorder in June 2003.  
In a January 2004 rating decision, the RO denied the claim 
for service connection for diverticulitis as being diagnosed 
too remotely after service to have been incurred in service.  
The RO also denied the claim for service connection for a 
lumbar spine disorder as being a pre-existing condition that 
had not been shown to have been chronically aggravated by 
service.  


The Veteran did not appeal that January 2004 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petitions to reopen 
these two previously denied and unappealed claims.  As to the 
claim for service connection for diverticular disease, the 
Board finds that he has submitted new and material evidence 
to reopen this claim, so the Board may proceed to reviewing 
this claim on the underlying merits.  But the Board finds 
that new and material evidence has not been submitted to 
reopen the claim for service connection for a lumbar spine 
disorder, so that petition must be denied.

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claims 
for service connection is the evidence that has been added to 
the record since the final and binding January 2004 rating 
decision.  

As to the claim for service connection for diverticular 
disease, the stated basis of the denial was that the 
condition was diagnosed too remotely after service to be 
considered incurred in service.  Therefore, new and material 
evidence must suggest that his diverticular disease extends 
back to his military service.  

As to the claim for service connection for a lumbar spine 
disorder, the stated basis of the denial was that the 
Veteran's spine disorder was a pre-existing condition that 
was not chronically aggravated by his military service.  He 
therefore needs to submit evidence suggesting his military 
service did indeed aggravate his 
pre-existing condition or that it was otherwise incurred in 
service.



The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

Service connection also may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel has held that to rebut the presumption 
of sound condition when entering service under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service beyond 
its natural progression.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Since the January 2004 rating decision in question, the 
Veteran has submitted a medical opinion of A.E.M, M.D.  The 
Veteran also had a VA compensation examination in September 
2007.  This additional evidence is both new and material to 
the case because it relates to an unestablished fact 
necessary to substantiate his claim for service connection 
for diverticulitis and raises a reasonable possibility of 
substantiating this claim.  In effect, this additional 
evidence indicates he possibly had earlier symptoms 
consistent with a diagnosis of diverticulitis, but which 
instead were misdiagnosed as other illnesses while he was in 
the military, although his condition was not actually 
diagnosed until after he had retired from the military.  See, 
e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim); and see, too, Justus v. 
Principi, 3 Vet. App. 510 (1992) (indicating the additional 
evidence in question is presumed credible for the limited 
purpose of determining whether it is new and material).  So 
the claim for diverticulitis is reopened, and the Board will 
proceed to adjudicate this claim on the underlying merits in 
the following section.

As for the lumbar spine disorder claim, the Veteran submitted 
additional documents and testimony describing his current 
symptoms and treatment, and reiterating his belief that this 
condition originated during his military service.  So, on the 
one hand, this additional evidence is "new" in that it did 
not exist at the time of the RO's January 2004 rating 
decision and, therefore, was not considered.  However, in the 
Veteran's statements and testimony, he is merely reiterating 
arguments he made in his earlier claim.  So in this respect 
his additional statements to this same effect are not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, 
the medical records that he also submitted describing his 
current condition and the type of evaluation and treatment he 
is receiving are not material to the issue of service 
connection (i.e., do not suggest this condition is related to 
his military service - either based on aggravation of a pre-
existing condition or, alternatively, if not pre-existing his 
service, as a condition that initially manifested, i.e., was 
incurred in service).  And so, these additional records are 
insufficient to reopen his claim for service connection for a 
lumbar spine disorder because they are not both new and 
material.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) 

The Veteran has not submitted any medical opinion since the 
RO's January 2004 decision that etiologically links his 
lumbar spine condition to his military service.  Instead, he 
has only submitted his unsubstantiated lay statements 
indicating he believes his lumbar spine disorder was incurred 
in or aggravated by his military service.  Since, however, he 
is not competent to make this critical determination, 
his unsubstantiated lay statements, alone, are not new and 
material.  See 38 C.F.R. § 3.156; Moray, 5 Vet. App. at 211.  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's January 2004 
decision that would permit reopening the claim for service 
connection for a lumbar spine disorder.  Furthermore, 
inasmuch as the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Service Connection for Diverticulitis

The Veteran contends that he currently suffers from 
diverticular disease that had its onset in service.  At the 
March 2009 video conference hearings, the Veteran and his 
wife testified that he had suffered from various 
gastrointestinal symptoms, throughout his 22-year Navy 
career.  The Veteran indicated that although he had 
complained of the exact same symptoms that were later 
diagnosed as diverticulitis, the service medical providers 
repeatedly diagnosed him with other illnesses including 
pancreatitis and kidney stones and only diagnosed him with 
diverticulitis on one occasion just prior to his separation.  
For the reasons and bases discussed below and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
his diverticular disease did have its onset in service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records show the Veteran 
complained of gastrointestinal symptoms on numerous occasions 
in service.  As a result of these complaints, the Veteran was 
diagnosed with pancreatitis, kidney stones, prostatitis and 
appendicitis.  In June 1995, the Veteran was diagnosed with 
acute diverticulitis but this condition was considered to 
have resolved with ampicillin.  

Following his separation from service in April 1996, the 
Veteran was not treated for gastrointestinal complaints until 
October 1998 at that time he was again diagnosed with acute 
diverticulitis.  The first indication of a chronic condition 
was a June 2001 colonoscopy which found severe 
diverticulosis.  The Veteran was hospitalized for 
diverticulitis in November 2002 and he subsequently underwent 
three major abdominal operations.  He suffered from extensive 
complication from the surgery including a septicemia 
requiring a skin graft and eventually resulting in a large 
ventral hernia.  The record thereafter shows that the Veteran 
has continued to receive periodic treatment for 
gastrointestinal problems.

In September 2003, the Veteran underwent a VA intestinal 
examination in which he reported his history of treatment for 
diverticulitis and indicated that he still suffered from 
abdominal pain due to a very large ventral hernia.  Bowel 
sounds were normal and there were no significant pain, 
tenderness or organomegaly found on palpation.  The examiner 
did not give an opinion as to the onset of the Veteran's 
disorder.

The Veteran also submitted a medical opinion from his trauma 
surgeon at Keesler Air Force Base Hospital, S.S., M.D., who 
was responsible for the Veteran's hospitalization and 
surgical care for diverticulitis and related complications.  
In a June 2003 opinion, Dr. S.S. indicated that the Veteran's 
diverticular disease, had likely been present for a 
significant period of time, including during the Veteran's 
period of active service.  As grounds for that opinion, Dr. 
S.S. stated that the findings during surgery included a very 
scarred sigmoid colon that was difficult to remove.  She 
opined that such scarring is consistent with long-standing 
disease of over a decade.  

The Veteran also submitted a medical opinion of A.E.M., M.D., 
who opined that the pancreatitis diagnosed in service was 
most likely bouts of diverticulitis because diverticulitis 
can present with similar symptoms to pancreatitis including 
abdominal pain and fever, the medical findings of amylase and 
lipase levels and evidence of pancreas damage on ultrasound 
and ERCP were only consistent with a clearcut diagnosis of 
pancreatitis on one occasion, and the treatment for either 
condition would be much the same.  Dr. A.E.M. also opined 
that the diagnosis of kidney stones could have been 
diverticulitis as well because no kidney stone was ever 
passed.

A September 2007 VA examination found diverticular disease 
but did not give an opinion as to the onset of the disorder.  
The VA examiner acknowledged a diagnosis of acute 
diverticulitis in the Veteran's last year of service but 
disagreed with Dr. A.E.M.'s assessment that earlier episodes 
of pancreatitis could have been diverticulitis as well.  He 
stated it would be speculative to say that the Veteran was 
actually experiencing bouts of diverticulitis at the times 
during service when service medical providers diagnosed him 
with pancreatitis and kidney stones.  This examiner never 
stated whether the single diagnosed bout of acute 
diverticulitis could have been the onset of diverticular 
disease nor did he give a time between separation of service 
and the Veteran's surgery when he believed onset was more 
probable.

The Board must therefore weigh the various medical opinions.  
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Veteran has presented one opinion placing the onset 
of the Veteran's diverticular disease at least 10 years prior 
to his January 2003 surgery, which would place it earlier 
than his April 1996 separation from service and possibly even 
earlier than the June 1995 bout of acute diverticulitis 
diagnosed in service.  The second medical opinion states that 
the Veteran was experiencing bouts of diverticulitis as far 
back as the 1980's although they were repeatedly 
misdiagnosed.  The VA examiner's opinion disagreed with the 
misdiagnosis theory and simply stated that it would be 
speculative to state that the disease had begun in service 
without any indication of when after service he believed the 
disorder was more likely to have begun.  

The Board finds that the medical opinion of Dr. S.S. who 
treated the Veteran for diverticulitis and its residuals is 
the most probative.  Dr. S.S. had the benefit of observing 
the Veteran's physical condition for an extended period 
through diagnosing and treating him for advanced diverticular 
disease during a time when the disease was active.  
Additionally, she provided an adequate rationale and basis 
for the opinion that Veteran's diverticular disease as 
evidenced by a severely scarred colon indicative of a 
longstanding disorder of more than a decade.  The Board notes 
that it had been less than seven years between the Veteran's 
separation from service and the surgery which discovered a 
severely scarred colon.  Furthermore, Dr. S.S.'s opinion that 
the progression of the disease would place the onset during 
service has not been disputed by the other medical opinions.  

In contrast, there is no indication that the September 2007 
VA examiner had ever treated the Veteran for diverticular 
disease or related gastrointestinal problems 
prior to the time of the examination.  Additionally while 
attempting to discredit the other medical opinions, he did 
not give an opinion of his own as to the onset.  This opinion 
at best provides a counterpoint to Dr. A.E.M.'s opinion 
however it does not dispute Dr. S.S.'s opinion. Therefore, 
the Board finds that the treating surgeon's opinion carries 
the greatest probative value.

Considering the credible testimony provided by the Veteran 
and his spouse, as well as the probative opinion offered by 
the Veteran's treating surgeon concerning the relationship 
between his diverticular disease and military service, the 
Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  The 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
Where the evidence supports the claim or is in relative 
equipoise, the appellant prevails.  38 U.S.C.A. §5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board finds that the evidence is in 
equipoise regarding whether the Veteran's diverticulitis 
developed during his service.  Therefore, the Board finds 
that diverticulitis was incurred during service, and service 
connection for the residuals of diverticulitis is warranted.


ORDER

The claim for service connection for diverticulitis is 
reopened and granted.

However, the petition to reopen the claim for service 
connection for a lumbar spine disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


